Citation Nr: 1530708	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-47 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case has since been transferred to the RO in Atlanta, Georgia.

In December 2014, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  

Upon Board remand, the Veteran was scheduled for a Board hearing via videoconference on May 6, 2015.  The Veteran failed to appear for the hearing.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2014).  The Board finds that a VA examination is necessary for the reasons described below.  

The Veteran's current right eye corrected vision is 20/200.  The Veteran claims he was hit with an elbow and a baton in the eye during basic training.  He claims these injuries caused his decreased visual acuity.  However, in December 2006 VA treatment, he gave a a history of being hit with an elbow in his right eye with force while in high school.

The July 1971 enlistment examination report showed normal clinical evaluation for box no. 24, eye- general (except for visual acuity and refraction).  Box no. 39 showed a scar on the left eye.  Box 50, distant vision, showed 20/20 bilaterally.  Box no. 61 was also completed.  

The May 1974 report of the medical examination at separation showed normal clinical evaluation results.  Distant vision in the right eye was 20/25, and in left eye it was 20/20.  There was a notation of "defective vision" in the report.  

A June 1974 optometric examination report noted a history of right esotropia (i.e. inward turning eye) as a child and complaints of strain on the right eye with pain and bumps on the eye lid.  Unaided visual acuity was 20/20 in the left eye.  The record is indecipherable as far as visual acuity in the right eye. The right eye showed two cyst-like lumps in the upper lid.

In April 2003 private treatment, the Veteran was diagnosed with Age Related Maculopathy (ARM).  In December 2006, a dilated fundus examination showed the right macula to be an oval shaped area of retinal pigment epithelium atrophy with mild pigment dispersion.  There was an equivocal "beaten bronze" appearance.  VA treatment records in 2008 and thereafter note that the Veteran was legally blind due to trauma.  In light of all the evidence, a VA examination is warranted to determine whether there was a pre-existing acquired pathology (refrective error excluded) at entrance to service, or an indication during service of macular degeneration or residuals of eye trauma and ultimately whether there is any relationship between post service findings and service.  If there was a pre-existing acquired pathology at entrance to service, the examination should address whether service aggravated the pathology.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2. Then, schedule the Veteran for a VA eye disorders examination to determine the nature of the Veteran's eye disorders, and to obtain an opinion as to whether such are possibly related to service.  After a review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the following:

a.  Did the Veteran have macular degeneration or any other acquired pathology (excluding refractive error) prior to service?

b.  What is the most likely cause of the 20/25 visual acuity noted on the separation examination?

c.  If there was an acquired eye pathology prior to service (excluding refractive error), was there a permanent increase in severity during service?

c.  Is it at least as likely as not (50 percent probability or greater) that any current disability of the right eye arose during service or is otherwise related to service.  

A rationale for all opinions expressed should be provided.

3.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




